AT&T Inc. RESTATED SEGMENT RESULTS FOR THE QUARTERS AND YEAR ENDED 2009 Dollars in Millions Unaudited Wireless Segment Results For the Quarter Ended For the Year Mar 31, Jun 30, Sep 30, Dec 31, Ended Total Segment Operating Revenues $ Total Segment Operating Expenses Segment Operating Income Equity in Net Income (Loss) of Affiliates - - - 9 9 Segment Income Before Income Taxes $ Depreciation and amortization expenses included in Total Segment Operating Expenses $ Wireline Segment Results For the Quarter Ended For the Year Mar 31, Jun 30, Sep 30, Dec 31, Ended Total Segment Operating Revenues 1 $ Total Segment Operating Expenses Segment Operating Income Equity in Net Income (Loss) of Affiliates 3 5 8 (1
